Citation Nr: 1034693	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected posttraumatic stress disorder (PTSD), currently 
evaluated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to November 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.
 
The procedural history of the case reflects that the Veteran 
filed a claim in November 2006 seeking entitlement to service 
connection for PTSD.  The November 2007 rating decision granted 
service connection and assigned a 30 percent disability rating, 
effective November 1, 2006.  Thereafter, the Veteran filed a 
timely notice of disagreement (NOD) in December 2007, within a 
year following notification of the rating decision.  See 38 
C.F.R. §§ 20.200, 20.202.  In a November 2009 Supplemental 
Statement of the Case (SSOC), the RO increased the evaluation for 
PTSD to 50 percent, effective November 1, 2006. 

The Board notes, with respect to increased ratings, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a claim 
remains in controversy where less than the maximum benefit is 
allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
Here, the Veteran has clearly expressed his desire to appeal for 
the assignment of a higher evaluation for the service-connected 
PTSD.  

In June 2010, a Board hearing was held at the VA Central Office 
in Washington, D.C. before the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the claims 
folder.  Additionally, evidence has been associated with the 
Veteran's claims folder accompanied by a waiver of local 
consideration.  This waiver is contained in the Veteran's claims 
folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2009).  Furthermore, 
on remand, the Agency of Original Jurisdiction (AOJ) will have an 
opportunity to review this newly submitted evidence before 
readjudicating the claim.  

In recent submissions, the Veteran has submitted evidence that he 
is unable to work due to his service-connected PTSD, and this is 
sufficient to raise an informal claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  The Court recently held that a claim 
for TDIU can be inferred as part of the original claim for a 
higher initial rating in certain circumstances.  Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  This case differs, 
however.  A formal claim for TDIU was considered and denied by 
the RO during the pendency of the claim for an increase now on 
appeal to the Board.  TDIU was denied in an unappealed rating 
decision dated in July 2009.  The record does not reflect that 
the Veteran filed a notice of disagreement with this decision.  
Nothing in Rice suggests that the finality of this decision can 
be overcome by subsequent allegations that the Veteran is 
entitled to a total rating (that is - by a subsequent informal 
TDIU claim).  Therefore, in the circumstances of this case, the 
Board REFERS the Veteran's claim for TDIU to the RO for further 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

During the above-referenced personal hearing in June 2010, the 
Veteran discussed the severity of his PTSD.  He also indicated 
that he currently undergoes treatment at a VA outpatient clinic 
in Richmond, Virginia for his PTSD.  See the June 2010 Board 
hearing transcript, page 3.  The Board notes that the claims 
folder is negative for any VA treatment records after November 
2009.

The procurement of such pertinent VA medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  In light of the foregoing, 
the Board finds that an attempt should be made to identify and 
associate these records with the Veteran's claims folder.

Further, the Board notes that the Veteran testified that he is 
currently receiving counseling for his PTSD at the Vet Center in 
Richmond, Virginia.  See the July 2010 Board hearing transcript, 
page 3.  These records are not associated with the Veteran's 
claims folder.

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate steps to 
contact the Veteran and obtain the names 
and addresses of all medical care 
providers who treated him for his 
psychiatric disorder(s) since service.  Of 
particular interest are medical records 
from the Vet Center in Richmond, Virginia.  
After obtaining proper authorization, the 
RO should obtain any relevant records from 
these providers that are not already of 
record in order to ensure that complete 
records from these facilities are of 
record.  

The RO should also request any records 
from the VA outpatient clinic in Richmond, 
Virginia, after November 2009 pertaining 
to the Veteran's PTSD.  All attempts to 
secure this evidence must be documented in 
the claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.	When the development requested has been 
completed,             the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


